  8:21-cv-00048-JFB-CRZ Doc # 19 Filed: 08/04/21 Page 1 of 2 - Page ID # 122




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

KENNETH D. LOWTHERJR., as parents
and next friend of their minor daughter, D.L.;
REBECCA L. LOWTHER, as parents and                               8:21CV48
next friend of their minor daughter, D.L.;
DONALD SEDLACEK, as parents and next
friend of their minor daughter, T.S.;                             ORDER
JENNIFER SEDLACEK, as parents and
next friend of their minor daughter, T.S.;
BRIAN SCOBEE, as parents and next friend
of their minor daughter, M.S.; and ANGIE
SCOBEE, as parents and next friend of their
minor daughter, M.S.;

                     Plaintiffs,

          vs.

BENNINGTON PUBLIC SCHOOL
DISTRICT BOARD OF EDUCATION, and
DOES 1 THROUGH 50,

                     Defendants.


      This matter comes before the Court on the parties’ Joint Stipulation of Dismissal

(Filing No. 18). The Court being advised in the premises finds that such an Order is

proper.

      IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that this action be

dismissed with prejudice, with costs and attorneys’ fees to be paid as provided in the

Consent Decree entered in this matter.



      Dated this 4th day of August, 2021.

                                                 BY THE COURT:

                                                 s/ Joseph F. Bataillon
8:21-cv-00048-JFB-CRZ Doc # 19 Filed: 08/04/21 Page 2 of 2 - Page ID # 123




                                        Senior United States District Judge
